UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 28, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16255 JOHNSON OUTDOORS INC. (Exact name of Registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation or organization) 39-1536083 (I.R.S. Employer Identification No.) 555 Main Street, Racine, Wisconsin 53403 (Address of principal executive offices) (262) 631-6600 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer," "large accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ X ] Non-accelerated filer (do not check if a smaller reporting company) [ ] Smaller reporting company []. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [ X ] As of April 14, 2008, 7,995,689 shares of Class A and 1,217,309 shares of Class B common stock of the Registrant were outstanding. JOHNSON OUTDOORS INC. Index Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations – Three and six months ended March 28, 2008 and March 30, 2007 1 Condensed Consolidated Balance Sheets - March 28, 2008, September 28, 2007 and March 30, 2007 2 Condensed Consolidated Statements of Cash Flows - Six months ended March 28, 2008 and March 30, 2007 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 4. Submission of Matters to a Vote of Security Holders 28 Item 6. Exhibits 29 Signatures 30 Exhibit Index 31 PART IFINANCIAL INFORMATION Item 1.Financial Statements JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (thousands, except per share data) Three Months Ended Six Months Ended March 28 2008 March 30 2007 March 28 2008 March 30 2007 Net sales $ 121,813 $ 121,972 $ 197,780 $ 193,399 Cost of sales 75,007 74,815 121,685 117,721 Gross profit 46,806 47,157 76,095 75,678 Operating expenses: Marketing and selling 27,853 26,391 48,020 44,989 Administrative management, finance and information systems 11,833 11,976 22,298 20,857 Research and development 3,239 3,223 6,264 6,073 Profit sharing 234 959 447 1,383 Total operating expenses 43,159 42,549 77,029 73,302 Operating profit (loss) 3,647 4,608 (934 ) 2,376 Interest income (197 ) (189 ) (485 ) (359 ) Interest expense 1,475 1,533 2,555 2,556 Other (income) expense, net 1,306 (131 ) 1,360 (130 ) Income (loss) before income taxes 1,063 3,395 (4,364 ) 309 Income tax expense (benefit) 281 1,464 (1,522 ) (310 ) Income (loss) from continuing operations 782 1,931 (2,842 ) 619 Loss from discontinued operations, net of income tax benefit of $188, $199, $814 and $350, respectively (320 ) (338 ) (1,386 ) (595 ) Net income (loss) $ 462 $ 1,593 $ (4,228 ) $ 24 Weighted average common – Basic: Class A 7,856,666 7,810,086 7,855,261 7,798,863 Class B 1,217,342 1,217,977 1,217,376 1,217,977 Dilutive stock options and restricted stock 179,509 153,231 182,860 159,830 Weighted average common – Dilutive 9,253,517 9,181,294 9,255,497 9,176,670 Income (loss) from continuing operations per common share – Basic: Class A $ 0.09 $ 0.22 $ (0.31 ) $ 0.07 Class B $ 0.09 $ 0.19 $ (0.31 ) $ 0.06 Loss from discontinued operations per common share – Basic: Class A $ (0.04 ) $ (0.04 ) $ (0.15 ) $ (0.07 ) Class B $ (0.04 ) $ (0.03 ) $ (0.15 ) $ (0.06 ) Income (loss) per common share – Basic: Class A $ 0.05 $ 0.18 $ (0.46 ) $ 0.00 Class B $ 0.05 $ 0.16 $ (0.46 ) $ 0.00 Income (loss) from continuing operations per common Class A and B share – Dilutive $ 0.09 $ 0.21 $ (0.31 ) $ 0.07 Loss from discontinued operations per common Class A and B share – Dilutive $ (0.04 ) $ (0.04 ) $ (0.15 ) $ (0.07 ) Income (loss) per common Class A and B share – Dilutive $ 0.05 $ 0.17 $ (0.46 ) $ 0.00 Dividends per share: Class A Common Stock $ 0.055 $ $ 0.055 $ Class B Common Stock $ 0.050 $ $ 0.050 $ The accompanying notes are an integral part of the condensed consolidated financial statements. 1 JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (thousands, except share data) March 28 2008 (unaudited) September 28 2007 (audited) March 30 2007 (unaudited) Assets Current assets: Cash and temporary cash investments $ 27,662 $ 39,232 $ 36,738 Accounts receivable, less allowance for doubtful accounts of $2,580, $2,267 and $2,492, respectively 120,168 57,275 111,533 Inventories, net 115,126 87,726 92,568 Deferred income taxes 14,501 11,029 9,828 Other current assets 9,151 8,253 10,813 Assets held for sale 358 1,706 1,341 Total current assets 286,966 205,221 262,821 Property, plant and equipment, net 37,781 36,406 32,912 Deferred income taxes 14,632 13,097 14,526 Goodwill 58,245 51,454 44,636 Intangible assets, net 6,634 6,638 4,548 Other assets 7,896 6,868 6,117 Total assets $ 412,154 $ 319,684 $ 365,560 Liabilities And Shareholders' Equity Current liabilities: Short-term notes payable $ 45,000 $ 22,000 $ 72,000 Current maturities of long-term debt 10,001 10,800 10,801 Accounts payable 33,612 23,051 38,550 Accrued liabilities: Salaries, wages and benefits 12,958 15,485 13,181 Accrued discounts and returns 7,245 5,524 7,131 Accrued interest payable 181 610 865 Income taxes payable 936 2,192 160 Other 17,712 16,619 18,930 Liabilities held for sale 226 938 118 Total current liabilities 127,871 97,219 161,736 Long-term debt, less current maturities 60,004 10,006 10,005 Other liabilities 17,531 12,294 8,789 Total liabilities 205,406 119,519 180,530 Shareholders' equity: Preferred stock:none issued Common stock: Class A shares issued: March 28, 2008, 7,995,689; September 28, 2007, 7,949,617; March 30, 2007, 7,931,976 400 397 397 Class B shares issued (convertible into Class A): March 28, 2008, 1,217,309; September 28, 2007, 1,217,409; March 30, 2007, 1,217,977 61 61 61 Capital in excess of par value 57,585 56,835 56,236 Retained earnings 120,894 126,253 118,039 Accumulated other comprehensive income 27,808 16,619 10,297 Total shareholders' equity 203,748 200,165 185,030 Total liabilities and shareholders' equity $ 412,154 $ 319,684 $ 365,560 The accompanying notes are an integral part of the condensed consolidated financial statements. 2 JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (thousands) Six Months Ended March 28 2008 March 30 2007 Cash Used For Operating Activities Net income (loss) $ (4,228 ) $ 24 Adjustments to reconcile net loss to net cash used for operating activities: Depreciation 4,645 4,432 Amortization of intangible assets 236 50 Amortization of deferred financing costs 63 88 Stock based compensation 306 358 Deferred income taxes (4,931 ) (316 ) Change in operating assets and liabilities, net of effect of businesses acquired or sold: Accounts receivable, net (57,270 ) (58,127 ) Inventories, net (18,582 ) (28,134 ) Accounts payable and accrued liabilities 1,912 20,449 Other current assets 368 (2,927 ) Other, net 100 (222 ) (77,381 ) (64,325 ) Cash Used For Investing Activities Payments for purchase of business (5,663 ) (1,503 ) Additions to property, plant and equipment (5,255 ) (5,739 ) (10,918 ) (7,242 ) Cash Provided By Financing Activities Net borrowings from short-term notes payable 22,997 72,000 Net borrowings from long-term debt 60,000 Principal payments on senior notes and other long-term debt (10,800 ) (17,001 ) Excess tax benefits from stock based compensation 15 4 Dividends paid (999 ) Common stock transactions 432 443 71,645 55,446 Effect of foreign currency fluctuations on cash 5,084 1,170 Decrease in cash and temporary cash investments (11,570 ) (14,951 ) Cash And Temporary Cash Investments Beginning of period 39,232 51,689 End of period $ 27,662 $ 36,738 The accompanying notes are an integral part of the condensed consolidated financial statements. 3 JOHNSON OUTDOORS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1Basis of Presentation The condensed consolidated financial statements included herein are unaudited. In the opinion of management, these statements contain all adjustments (consisting of only normal recurring items) necessary to present fairly the financial position of Johnson Outdoors Inc. and subsidiaries (the Company) as of March 28, 2008 and the results of operations for the three and six months ended March 28, 2008 and cash flows for the six months ended March 28, 2008. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended September 28, 2007 which was filed with the Securities and Exchange Commission on December 12, 2007. Because of seasonal and other factors, the results of operations for the six months ended March 28, 2008 are not necessarily indicative of the results to be expected for the Company's full 2008 fiscal year. All monetary amounts, other than share and per share amounts, are stated in thousands. Certain amounts as previously reported have been reclassified to conform to the current period presentation. 2 Discontinued Operations On December 17, 2007, the Company’s management committed to a plan to divest the Company’s Escape business and is continuing to explore strategic alternatives for its Escape brand products. In accordance with the provisions of Statement of Financial Accounting Standards (SFAS) No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets (SFAS No. 144), the results of operations of the Escape business have been reported as discontinued operations in the condensed consolidated statements of operations for the three and six month periods ended March 28, 2008 and March 30, 2007, and in the condensed consolidated balance sheets as of March 28, 2008, September 28, 2007, and March 30, 2007. The Company recorded after tax losses related to the discontinued Escape business of $320 and $338 during the three month periods ended March 28, 2008 and March 30, 2007 and $1,386 and $595 during the six month periods ended March 28, 2008 and March 30, 2007, respectively. Revenues of the Escape business were $95 and $151 during the three month periods ended March 28, 2008 and March 30, 2007 and $172 and $425 during the six month periods ended March 28, 2008 and March 30, 2007, respectively. 3 Accounts Receivable Accounts receivable are stated net of an allowance for doubtful accounts. The increase in net accounts receivable to $120,168 as of March 28, 2008 from $57,275as of September 28, 2007 is attributable to the seasonal nature of the Company's business. The determination of the allowance for doubtful accounts is based on a combination of factors. In circumstances where specific collection concerns exist, a reserve is established to value the affected account receivable at an amount the Company believes will be collected. For all other customers, the Company recognizes allowances for doubtful accounts based on historical experience of bad debts as a percent of accounts receivable for each business unit. Uncollectible accounts are written off against the allowance for doubtful accounts after collection efforts have been exhausted. The Company typically does not require collateral on its accounts receivable. 4 JOHNSON OUTDOORS INC. 4 Income (Loss) per Share Net income or loss per share of Class A Common Stock and Class B Common Stock is computed in accordance with Statement of Financial Accounting Standards (SFAS) No. 128, Earnings per Share (SFAS No. 128) using the two-class method. Holders of Class A Common Stock are entitled to cash dividends per share equal to 110% of all dividends declared and paid on each share of Class B Common Stock. As such, and in accordance with Emerging Issues Task Force 03-06, Participating Securities and the Two-Class Method under FASB Statement No. 128 (EITF 03-06) the undistributed earnings for each period are allocated to each class of common stock based on the proportionate share of the amount of cash dividends that each such class is entitled to receive. Basic EPS Under the provisions of SFAS No. 128 and EITF 03-06, basic net income or loss per share is computed by dividing net income or loss by the weighted-average number of common shares outstanding less any non-vested stock.In periods with cumulative year to date net income and undistributed earnings, the undistributed income for each period is allocated to each class of common stock based on the proportionate share of the amount of cash dividends that each such class is entitled to receive.In periods where there is a cumulative net loss or no undistributed net income because distributions through dividends exceeds net income,Class B shares are treated as non-dilutive and losses are allocated equally on a per share basis among Class A and Class B shareholders. For the three month period ended March 28, 2008, basic income per share was the same for both Class A and Class B shares as there were no undistributed earnings. For thesix month period ended March 28, 2008, basic income (loss) per share is the same for both Class A and Class B shares because cumulative year to date losses have been incurred. For the three month and six month periods ended March 30, 2007, basic income per share for Class A and Class B shares has been presented using the two class method in accordance with EITF 03-06. Diluted EPS Diluted net income per share is computed by dividing net income by the weighted-average number of common shares outstanding, adjusted for the effect of dilutive stock options and non-vested stock using the treasury method. The computation of diluted net income per share of Common Stock assumes that ClassB Common Stock is converted into Class A Common Stock.Therefore, diluted net income per share is the same for both Class A and Class B shares.In periods where the Company reports a net loss, there is no dilutive effect and diluted loss per share is equal to basic loss per share. For the three month period ended March 28, 2008, diluted net income per share reflects the effect of dilutive stock options and non-vested stock using the treasury method and assumes the conversion of ClassB Common Stock into Class A Common Stock.For the six month period ended March 28, 2008, because the Company reported a net loss, there is no dilutive effect and diluted loss per share is equal to basic loss per share. For the three and six month periods ended March 30, 2007, diluted net income per share reflects the effect of dilutive stock options and non-vested stock using the treasury method and assumes the conversion of ClassB Common Stock into Class A Common Stock. 5 JOHNSON OUTDOORS INC. 5 Stock-Based Compensation and Stock Ownership Plans The Company’s current stock ownership plans provide for issuance of options to acquire shares of Class A common stock by key executives and other management-level employees and non-employee directors. The plans also allow for issuance of shares of restricted stock or stock appreciation rights in lieu of options. Shares available for grant under the Company’s stock ownership plans to key executives and other management-level employees and non-employee directors were 500,458 at March 28, 2008. Stock Options All stock options have been granted at a price not less than fair market value at the date of grant and become exercisable over periods of one to three years from the date of grant. Stock options generally have a term of 10 years. There was no compensation expense for stock options recognized by the Company for the three or six months ended March 28, 2008 and March 30, 2007. The Company’s stock options outstanding are all fully vested, with no further compensation expense to be recognized. There were no grants of stock options during the three or six months ended March 28, 2008. A summary of stock option activity for the six months ended March 28, 2008 related to the Company’s stock ownership plans is as follows: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at September 28, 2007 286,393 $ 8.66 3.0 $ 3,713 Granted Exercised (10,000 ) 17.50 44 Outstanding and exercisable at March 28, 2008 276,393 $ 8.34 2.6 $ 2,379 Restricted Stock All shares of restricted stock awarded by the Company have been granted at their fair market value on the date of grant and vest either immediately or over a period of three to five years. The Company granted 6,540 and 6,850 shares of restricted stock with a total value of $125 in both of the three month periods ended March 28, 2008 and March 30, 2007, respectively. Grants of restricted stock were 35,972 and 41,982 with a total value of $782 and $773 for the six month periods ending March 28, 2008 and March 30, 2007, respectively. Amortization expense related to the restricted stock was $164 and $216 during the three months ended March 28, 2008 and March 30, 2007, and $306 and $334 for the six months ended March 28, 2008 and March 30, 2007, respectively. Unvested restricted stock issued and outstanding as of March 28, 2008 totaled 134,534 shares, having a gross unamortized value of $1,272, which will be amortized to expense through November 2012. 6 JOHNSON OUTDOORS INC. A summary of unvested restricted stock activity for the six months ended March 28, 2008 related to the Company’s stock ownership plans is as follows: Shares Weighted Average Grant Price Unvested restricted stock at September 28, 2007 105,102 $ 17.39 Restricted stock grants 35,972 21.75 Restricted stock vested (6,540 ) 19.11 Unvested restricted stock at March 28, 2008 134,534 $ 18.47 Phantom Stock Plan The Company adopted a phantom stock plan during fiscal 2003. Under this plan, certain employees were entitled to earn cash bonus awards based upon the performance of the Company’s Class A common stock. The Company recognized no expense under the phantom stock plan during the three or six month periods ended March 28, 2008 or the three month period ended March 30, 2007 and $24 during the six months ended March 30, 2007. The Company made payments of $319 to participants in this plan during the six months ended March 30, 2007.No payments were made to participants in this plan during the three or six months ended March 28, 2008 or the three months ended March 30, 2007. There were no grants of phantom shares by the Company in fiscal 2008 or 2007 and the Company does not anticipate grants of phantom shares in the future. Employees’ Stock Purchase Plan The Company’s employees’ stock purchase plan provides for the issuance of shares of Class A common stock at a purchase price of not less than 85% of the fair market value of such shares on the date of grant or at the end of the offering period, whichever is lower. The Company recognized expense under the stock purchase plan of $30 and $0 during the three and six month periods ended March 28, 2008 and March 30, 2007, respectively. Shares available for purchase by employees under this plan were 65,330at March 28, 2008. 6 Pension Plans The components of net periodic benefit cost related to Company sponsored benefit plans for the three and six months ended March 28, 2008 and March 30, 2007 were as follows: Three Months Ended Six Months Ended March 28 2008 March 30 2007 March 28 2008 March 30 2007 Components of net periodic benefit cost: Service cost $ 158 $ 176 $ 315 $ 352 Interest on projected benefit obligation 251 231 503 463 Less estimated return on plan assets (231 ) (218 ) (461 ) (436 ) Amortization of unrecognized: Net income (loss) 23 67 46 134 Prior service cost 2 2 3 4 Transition asset (1 ) Net amount recognized $ 203 $ 258 $ 406 $ 516 7 JOHNSON OUTDOORS INC. 7 Income Taxes The Company’s provision for income taxes is based upon estimated annual effective tax rates in the tax jurisdictions in which the Company operates. The Company’s effective tax rate for the three and six months ended March 28, 2008 was 26.4% and 34.9%, respectively, compared to 43.1% and (100.3%), respectively, in the corresponding periods of the prior year. The prior year three and six month periods included the impact of tax refunds of $543, resulting in a larger tax benefit, which was not repeated in the current three and six month periods. Less significant items accounting for changes in the effective rate versus the prior year quarter and year to date periods include changes in the mix of income from generally lower tax jurisdictions in the prior year to relatively higher tax jurisdictions in the current year, and foreign tax rate reductions, partially offset by tax credits and incentives in the current three month and six month periods. The Company adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes,” (FIN 48) effective in the quarter ending December 28, 2007 with no impact on its consolidated financial statements. The Company recognizes interest and penalties related to unrecognized tax benefits in income tax expense. The Company had $1,100 accrued for uncertain tax positions which included $100 for interest as of September 28, 2007. The total amount of unrecognized tax benefits that, if recognized, would affect the effective tax rate is $1,100. The Company or one of its subsidiaries files income tax returns in the U.S. federal jurisdiction, and with various states and foreign jurisdictions. Primarily as a result of loss carry forwards, the Company is still open to federal and state audits dating back to the 1993 taxable year. The Company is not currently undergoing tax audits in the U.S. or for any major foreign tax jurisdiction. As of the adoption date, the tax years subject to review in Switzerland, Italy, Germany, and France were the years after 1997, 2003, 2005, and 2006, respectively. There have been no material changes in unrecognized tax benefits as a result of tax positions taken in the three and six month periods ended March 28, 2008. The Company estimates that the unrecognized tax benefits will not change significantly within the next year. 8 Inventories Inventories at the end of the respective periods consist of the following: March 28 2008 September 28 2008 March 30 2007 Raw materials $ 41,839 $ 34,585 $ 38,164 Work in process 4,163 3,850 3,569 Finished goods 73,914 53,315 54,413 119,916 91,750 96,146 Less inventory reserves 4,790 4,024 3,578 $ 115,126 $ 87,726 $ 92,568 9 New Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. This statement defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. SFAS No. 157 clarifies the definition of exchange price as the price between market participants in an orderly transaction to sell an asset or transfer a liability in the market in which the reporting entity would transact for the asset or liability, which is the principal or most advantageous market for the asset or liability. The Company will be required to adopt SFAS No. 157 beginning in fiscal 2009. The Company is currently assessing the effect of SFAS No. 157 on the Company’s consolidated financial statements. 8 JOHNSON OUTDOORS INC. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115. This standard permits an entity to choose to measure many financial instruments and certain other items at fair value. The fair value option permits a company to choose to measure eligible items at fair value at specified election dates. A company will report unrealized gains and losses on items for which the fair value option has been elected in earnings after adoption. SFAS No. 159 will be effective for the Company beginning in fiscal 2009. The Company is currently assessing the effect of SFAS No. 159 on the Company’s consolidated financial statements. In December 2007, the FASB issued SFAS No. 141 (Revised 2007), “Business Combinations” (“SFAS No. 141(R)”), The objective of SFAS No.141(R) is to improve the information provided in financial reports about a business combination and its effects. SFAS No.141(R) requires an acquirer to recognize the assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date. SFAS No.141(R) also requires the acquirer to recognize and measure the goodwill acquired in a business combination or a gain from a bargain purchase and provides guidance on how to evaluate the nature and financial effects of the business combination. SFAS No.141(R) will be applied on a prospective basis for business combinations where the acquisition date is on or after the beginning of the Company’s 2010 fiscal year. In December2007, the FASB issued SFAS No.160, “Noncontrolling Interests in Consolidated Financial Statements-an amendment of ARB No. 51”. The objective of SFAS No.160 is to improve the financial information provided in consolidated financial statements. SFAS No. 160 amends ARB No.51 to establish accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. SFAS No.160 also changes the way the consolidated income statement is presented, establishes a single method of accounting for changes in a parent’s ownership interest in a subsidiary that do not result in deconsolidation, requires that a parent recognize a gain or loss in net income when a subsidiary is deconsolidated, and expands disclosures in the consolidated financial statements in order to clearly identify and distinguish between the interests of the parent’s owners and the interest of the noncontrolling owners of a subsidiary. SFAS No.160 is effective for the Company’s 2010 fiscal year. The Company does not anticipate that SFAS No. 160 will have any material impact on its consolidated financial statements. 10Acquisitions Seemann Sub GmbH &
